Citation Nr: 0532342	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for an enlarged heart.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 through 
February 1980, with additional periods of inactive duty and 
active duty for training (ACDUTRA) through July 1985.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in February 2002, which denied the claims.

The appeal concerning the issue of service connection for a 
skin condition is addressed in the REMAND section and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issue has been completed.

2.  The veteran does not currently have an enlarged heart.


CONCLUSION OF LAW

1.  The criteria for service connection for the veteran's 
claimed enlarged heart disorder are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a July 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a June 2004 Statement of the Case 
(SOC), and the February 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC and SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
post-service medical records, and VA examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Background

Service medical records for the veteran's period of active 
duty are negative for any cardiovascular abnormality.  His 
separation examination in January 1980 showed no heart 
abnormalities, and chest x-ray was found to be within normal 
limits. 

VA progress notes dated in March 1980 indicate the veteran 
had an abnormal pre-employment private chest x-ray and sought 
to address this problem.  The veteran denied chest pain, 
dyspnea, and other conditions.  Physical examination revealed 
no problems with the heart.  The pulmonary artery shadow was 
in the upper limit of normal.  The examiner concluded that 
there were no abnormalities and wrote a letter reflecting 
this to the veteran's employer.

Records from July 1980 indicate that the veteran was found 
physically qualified for ACDUTRA.  August 1982, May 1983, and 
July 1983 reserve examinations revealed no heart 
abnormalities.  

An October 1989 VA x-ray report indicates that the veteran 
had a normal heart size.  Lungs were clear and without 
effusion or infiltrate.  The physician who reviewed the film 
did note that the veteran had a prominent left hilum, which 
could not be distinguished between a large left pulmonary 
artery and adenopathy.  A computerized tomography (CT) scan 
was recommended.  An October 1989 electrocardiogram (ECG) was 
normal.

In February 1990, a VA chest CT scan was given.  The 
radiology chief who reviewed the images wrote "No interval 
change in the left hilar prominence" as his impression.  The 
CT scan was found to be normal.  In July 1990, the veteran 
was again seen for chest complaints, but no abnormalities 
were found.  Radiology evidence from this time indicated a 
normal heart size.  Other notes from this month describe the 
veteran's reporting a history of an enlarged heart in 
February 1980.  The veteran then reported that he experienced 
symptoms such as chest pain that radiates to his arm, 
clamminess, and feeling dizzy for short periods of time.  He 
related those symptoms to stress in his life at that time.  

Progress notes from February 1991 indicate the veteran 
presented with complaints of chest pain and difficulty moving 
or breathing.  The physician noted para-aortic fat and sought 
to rule out early restrictive ventricular defect.  He also 
noted that the veteran had "physical manifestation of 
anxiety causing episodic 'pseudoparalysis.'"  Pulmonary 
function tests were then performed.  These tests were found 
to be "borderline" by the physician who wrote the veteran's 
March 1991 progress notes.  

A February 2003 VA examination noted the veteran reporting 
that in-service and other x-rays "revealed a question" of 
an enlarged heart.  The examiner noted no current complaints 
of chest pains or shortness of breath.  The veteran did not 
indicate any cardiac regimen and was capable of performing 
approximately six to seven metabolic equivalents (METS) 
without difficulty.

Physical examination of the heart revealed a regular rate and 
rhythm with no murmurs gallops or rubs.  His point of maximum 
impulse was in the mid-clavicular region line in the 5th 
intercostals space.  Chest examination was clear.  Chest x-
ray indicates that the veteran's heart was within normal 
limits.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. 
§§  3.307, 3.309 (2005).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard.  38 
U.S.C.A. § 101(26), (27).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Board finds that the preponderance 
of evidence is against the veteran's claims that he currently 
has an enlarged heart, or that such a claimed condition was 
incurred during military service.

Although there is some indication in the regard that the 
veteran was thought to have an enlarged hearing in March 
1980, tests at that time found the heart to be normal in 
size.  Likewise, all subsequent chest x-rays have revealed a 
heart of normal size.  Likewise, a CT scan and an ECG were 
also normal.  

Despite the veteran's repeated contentions of a history of an 
enlarged heart, there is no competent medical evidence in the 
record currently diagnosing such a disorder.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Thus, in the absence of a current diagnosis of an enlarged 
heart, there is no basis upon which service connection can be 
established. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for an enlarged heart 
condition is denied.


REMAND

The veteran also claims service connection for a chronic skin 
disorder.  In this regard the Board notes that he was treated 
during active duty in May 1977 for "jock rash" and in July 
1977 for an allergic rash on his arms believed to be from 
detergents.  No skin disease was diagnosed or noted on a 
January 1980 separation examination.  In a May 2003 VA 
examination report, the physician opined that the "jock 
rash" and allergic skin rash were not related to the 
veteran's currently diagnosed tinea versicolor.  

However, the Board notes that the veteran was diagnosed with 
tinea versicolor while on ACDUTRA in July 1980.  Reserve 
examinations from August 1982 and May 1983 noted tinea 
versicolor, and a maculopapular eruption on the trunk, 
respectively.  A July 1983 reserve examination was normal.  
In August 1983, the VA treated the veteran for "marked tinea 
versicolor on his chest back and arms." 

VA progress notes from November 1984 indicate the veteran 
appeared for drill in civilian clothes and complained of a 
rash on his body.  Upon examination, a maculopapular rash was 
observed on the veteran's abdomen.  This was diagnosed as 
contact dermatitis, and a follow up was scheduled.

June 1989 VA records indicate the veteran reported for 
treatment complaining of extensive tinea versicolor, which 
was found by the examiner.  The veteran informed the examiner 
of his medical history.

Private treatment records dating from 1994 note the veteran 
giving a history of having the rash for 20 years, since 
service.  None of the private treatment records indicated 
treatment dating from earlier than 1994.  

Upon consideration of the evidence, the Board finds that 
additional development, in the form of a VA medical opinion, 
is required.  In this regard, while the May 2003 opinion 
addressed whether the current skin disorder was related to 
the skin rashes during active service, the examiner was not 
asked to provide, and did not provide, an opinion on whether 
the tinea versicolor diagnosed during ACDUTRA in July 1980 is 
related to a currently diagnosed chronic skin disorder.  
Thus, remand for a new examination is warranted.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

This case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin 
condition since May 2003, the date of the 
last evidence in the file.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
dermatology  examination by a specialist 
to determine the nature and etiology of 
the veteran's skin disorder.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
completion of the examination.  All 
studies and tests deemed necessary should 
be conducted.

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion on whether it 
is more likely, less likely, or as likely 
as not that the veteran's current skin 
disorder is related to the tinea 
versicolor diagnosed during the veteran's 
period of ACDUTRA in July 1980.  (The 
term, "as likely as not," does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.)  A rationale for the 
examiner's conclusion should be provided.

3.  Following the completion of any other 
development deemed necessary, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


